PER CURIAM.
Plaintiff in error was convicted of having felonious possession of property stolen from an interstate shipment.
[1] Evidence for the government was largely circumstantial. We are of opinion that a finding of guilt was reasonably deducible. As to the right of the jury to base a verdict of guilt upon circumstantial evidence, we refer to Applebaum v. United States (C. C. A.) 274 Fed. 43.
[2] Two of the government’s witnesses were convicted felons. Plaintiff in error’s contention that they were incompetent witnesses is based upon United States v. Reid, 12 How. 361, 13 L. Ed. 1023; Logan v. United States, 144 U. S. 263, 12 Sup. Ct. 617, 36 L. Ed. 429; and Benson v. United States, 146 U. S. 325, 13 Sup. Ct. 60, 36 L. Ed. 991. But the old common-law rule of the incompetency of felons was explicitly, «repudiated in Rosen v. United States, 245 U. S. 467, 38 Sup. Ct. 148, 62 L. Ed. 406.
The judgment is affirmed.